Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “can be” is indefinite. Is it, or isn’t it? Which is applicant intending to claim? That’s like saying a rocket full of monkeys “can be” launched to Pluto, but we don’t know for sure if it actually happened. 
The phrase “associated with” is indefinite. The phrase is so vague as to render the scope of the claim indefinite. This is like saying that monkeys in Southeast Asia are “associated with” gorillas in the mountains of Africa. We have no idea what that relationship may be so the term is completely meaningless. 
The term “especially” is indefinite. Is there something particular about the sun gear in claim 16 that makes it “especially” useful? Or, is there something fantastic about the planet carrier as well that makes it “especially” good for the intended purpose? Likewise with the ring gear. It seems that the entire planetary gear is “especially” 
The term “and/or” is indefinite as well. The term recites three possible combinations (A and B, B, A) and applicant has not described all of those. 
The term “particularly” is also indefinite. Is there something “particular” about the ring gear shaft in claim 19 that makes it important, for example? 
In claim 15, “the input end” and “the output end” lacks an antecedent. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102014210549 A1 Wurzberger et al.
Regarding claim 15, Wurzberger shows an axle differential in figures 3a-3f wherein a planetary differential 9 receives power from an electric motor 5 via a set of three planetary gearings 15, 16, and 18. Figure 3a shows a first hybrid mode where gearsets 15 and 18 are engaged, and figure 3c shows a second hybrid mode wherein only gearset 18 is engaged. A torque distribution mode is shown in figure 3e and 3f.
Regarding claim 18, the electric machine has a reduction gear 19 comprising a spur gear set. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16, 17, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014210549 A1 Wurzberger et al.
Regarding claim 16, the three gearsets are coaxial to a flange shaft along axis 14, gearset 15 has a sun gear driven by the electric machine, and it has a carrier as an output since the ring gear is fixed. It would have been obvious to one of ordinary skill in this art to make the ring gear selectively engageable to the housing via a shift element because it would have added functionality to the transmission which is a big advantage. 
Regarding claim 17, the ring gear is fixed in the second hybrid drive mode. 
Regarding claim 29 and 30, the electric machine has a reduction gear 19 comprising a spur gear set. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 05 June 2020 and 20 March 2020 have been considered by the examiner. 
	The PCT IPR filed 05 June 2020 has been reviewed by the examiner.
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Tuesday, February 23, 2021